Citation Nr: 1549741	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-20 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for a left knee strain.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran; his spouse

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1998 to August 1998 and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2010, July 2012, and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By a rating decision of October 2010, the Veteran was granted service connection for PTSD with an evaluation of zero percent, effective April 22, 2010.  A rating decision of July 2012 increased the rating to 30 percent, effective April 22, 2010.  By a rating decision of July 2014, the Veteran was granted service connection for a left knee strain with an evaluation of 20 percent, effective October 24, 2013.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the Veteran's claims folder.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for posttraumatic stress disorder in October 2010.  At the May 2015 Board hearing, the Veteran and his spouse testified that the symptoms of his PTSD have worsened since that time.  See transcript of May 2015 Board hearing.  Whereas the Veteran had one child in 2010, he now has three, and one of the children is autistic.  The Veteran states that addressing his autistic child's behavior has made his anger "probably 20 times worse" and that he now medicates himself more as a result.

The Veteran last underwent a VA examination for left knee in June 2014.  At the May 2015 Board hearing, the Veteran testified that the symptoms of his left knee disability have been "getting a little worse . . . for the last two or three years."  He has experienced instability of the knee and the feeling that his knee is "a little weaker than usual."  He also testified as to noise and "a lot of cracking" of the knee that was not present "a couple of years ago."  In addition, the Veteran has recently been forced to reduce or stop running as an activity as a result of worsened knee symptoms.

A claimant is entitled to a new VA examination if evidence suggests that a condition has worsened since the most recent medical examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  In light of the Veteran's report that both his PTSD and his left knee disability have worsened since the most recent VA medical examinations for those conditions, the Board has determined that contemporaneous VA examinations are needed to ascertain the current severity of the Veteran's service-connected PTSD and left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The VBMS claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results provided in the examination report.

In making the relevant clinical findings, the examiner should specifically note and discuss the Veteran's current complaints, symptoms, and any interference with daily and/or occupational activities.  The examiner is asked to interview the Veteran as to his education, training, and work history.

2. Schedule the Veteran for VA examination to assess the severity of his service-connected left knee disability. The VBMS claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and the results reported in detail.

The examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  
The examiner is also asked to report on any instability of the left knee, or weakness.

The examiner should describe in detail the presence and extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner must interview the Veteran as to his education, training, and work history. The examiner must also provide an opinion as to the functional impairments caused by the service-connected disability with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

3. Thereafter, readjudicate the Veteran's claims.  If the decision remains adverse to the Veteran, the Veteran should be furnished a supplemental statement of the case.  After affording the Veteran an appropriate period of time within which to respond, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

